191 F.3d 641 (6th Cir. 1999)
Roland Buzenius, Petitioner,v.National Labor Relations Board, Respondent, United Paperworkers International Union; United  Paperworkers International Union, Local 1033, Intervenors.
No. 96-5139
UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
Decided and Filed: October 13, 1999

On Remand from the United States Supreme Court.  Nos. 7-CB-9732(1); 7-CB-9732(2).
John C. Scully, NATIONAL RIGHT TO WORK LEGAL DEFENSE FOUNDATION, Springfield, Virginia, for  Petitioner.
Deborah E. Shrager, Margaret Ann Gaines, NATIONAL LABOR RELATIONS BOARD, APPELLATE  COURT BRANCH, Washington, D.C., for Respondent.
James B. Coppess, AFL-CIO LEGAL DEPARTMENT,  Washington, D.C., for Intervenors.
Before: SILER and BATCHELDER, Circuit Judges; and HULL, District Judge.*
OPINION
ALICE M. BATCHELDER, Circuit Judge.


1
This case is before us again on remand from the Supreme Court, see United  Paperworkers Int'l Union v. Buzenius, 142 L. Ed. 2d 397, 119 S.Ct. 442 (1998), for reconsideration in light of its decision  in Marquez v. Screen Actors Guild, Inc., 525 U.S. 33, 142 L. Ed. 2d 242, 119 S.Ct. 292 (1998).


2
Respondent has moved for dismissal of the Petition for Review pursuant to Marquez. Petitioner Buzenius has not  opposed this motion. Therefore, without expressing any opinion whatsoever on whether this case may be distinguishable  from the Marquez decision, we DISMISS the Petition for Review.



Note:


*
 The Honorable Thomas G. Hull, United States District Judge for the Eastern District of Tennessee, sitting by  designation.